Title: To James Madison from Peter Holloway, 10 December 1803
From: Holloway, Peter
To: Madison, James



Dear Sir,
Shelburn (Mass) 10th. Decr. 1803
I beg leave to request you to Submit the enclosed to the consideration of our national agricultural Society, if, after you have perused it, you Should think it an object worthy their attention. Should any further information be necessary, if you will be So obliging as to inform me pr. mail, I will forward it immediately. Your most obedient & very Humble Sert.
Peter Holloway
If it Should be asked how the Siberians can raise wheat: if what we call the wheat fly is peculiar to their climate and was actualy imported from there in the berry of their wheat? I answer, that Siberia lies in a climate almost 60°. North latitude, of course their Summers are Short and all kinds of vegitation come to maturity very Soon, their wheat especially, from the great fertility and high cultivation of their land, grows very fast and large, on account of which the Stalk receives but very little injury from the Small maggot at the root. The maggot, however, in due time becomes a fly and will deposit a knit in the wheatberries of the Same Stalk from which the fly was produced about the time the blow falls off. But what is here Stated of Siberia will not apply to America.
 

   
   RC and enclosure (DLC). RC docketed by JM: “on Hessian Fly.” For enclosure, see n. 1.



   
   Holloway enclosed an undated memorandum (2 pp.) in which he described the arrival of the wheat fly in America from Siberia, the growth and development of the fly, and a method he had devised for killing its eggs.


